Labauve, J.
We regret to be compelled, ex proprio molu, to dismiss this appeal.
The clerk certifies:
“That the above fifty-eight pages contain a true, correct and complete transcript of all the documents filed, and the proceedings had (excepting the testimony of Mr. Duraind and Mi'. Deslisle on their voir dire, and of Lafills for defendants, taken on trial of the exception of defendants, on their vernacular tongue, which testimony was not ordered to be reduced in writing,) in the suit entitled “Andrew Lanfear v. Joseph Duraind, Ed. Paradis, Sam’l Deslisle and Louis Cliamberg, No. 613, of the docket of suits of this court, and in which suit Ambrose Lanfear is plaintiff, and Joseph Duraind et ais. are defendants.”
It is evident that this certificate is so incomplete that we are not enabled to examine the matters argued or contested below. Code of Practice, Arts. 895 and 896. In such a case the appeal must be rejected, with costs, unless the appellant has filed an assignment of errors of law appearing on the face of the record, within ten days after the record was brought up. Code of Practice, Art. 897.
This appeal was applied for, and granted by the Judge, on the 4th of October, 1866, returnable before this Court; no return-day was fixed by the order, and it was filed in this Court on the 10th December, 1866. It is on the 3rd of February, 1868, only, that the appellants have filed a document, which they call a brief, assigning great many errors. We do not take it to be an assignment of errors; but admitting it to be such, it was not filed within ten days after the filing of the record, and it was too late; therefore the appeal must be dismissed. Code of Practice, Art. 897; 6 L. 144, 157, 209; 1 R. 460; 4 R. 147; 14 An. 303.
Appeal dismissed, with costs.
Rehearing refused.